Citation Nr: 1430529	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-50 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection and assigned a 30 percent rating for PTSD.  The Veteran appealed this decision.  

The Board notes that during the course of the appeal that the Veteran submitted private treatment records in October 2010 and March 2011, and he submitted a Written Brief Presentation in June 2014 waiving Regional Office review of those medical records.  

The Veteran indicated during the course of this appeal that he does not have steady employment, such as in his May 2008 VA examination and July 2008 VA treatment note.  A sFebruary 2009 rating decision denied the Veteran's claim for a total disability rating based on individual unemployability (TDIU).  The Veteran did not file a notice of disagreement with that decision, and since that denial, he has not further indicated that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment, and therefore the Board finds that the issue of entitlement to TDIU has not been raised by the record.  If the Veteran wishes to reopen this claim the future, he is welcome to do so.  

The Board also notes that the Veteran indicated in his November 2009 VA Form 9 that he has tinnitus as a result of his combat service.  A February 2009 rating decision had previously denied service connection for tinnitus.  This information is referred to the AOJ for such action as is deemed appropriate.  

The Board also notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran essentially contends that his PTSD is more disabling than currently contemplated by his 30 percent rating.  

First, there is every indication that the Veteran has been receiving ongoing private treatment from "The Centers" in Florida, as he submitted treatment records in March 2011, dated from March 2010 through February 2011; there was no reference to ending treatment.  In fact, the records indicated the Veteran planned to continue to report all effects of medication at least quarterly for 12 months.  Any updated private treatment records or VAMC treatment records related to the Veteran's PTSD should be obtained, as the most recent medical records currently associated with the claims file are from February 2011.  

Next, the Veteran was last evaluated by VA for compensation purposes in May 2008.  The duty to assist does not require that a claim be remanded solely because of the passage of time if an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  In the Veteran's November 2009, substantive appeal, however, he contended that his PTSD symptoms were not getting better, but in fact worsening.  He specifically noted that he had recently lost his girlfriend, who used to help him a lot.  He also described hitting her while sleeping, because of his PTSD-related dreams.  He also stated that he currently did not want to associate with anyone.  In previous therapy sessions, including in October 2008, the Veteran had described his girlfriend and the social activities they would participate in together, such as plans to go on vacation.  When assigning a disability rating for PTSD, the extent of social impairment is one of the determining factors.  

Occupational impairment is also a determining criterion.  While the May 2008 examiner indicated that the Veteran had reduced reliability and productivity, the examiner further stated this could also be attributed to anxiety and avoidance behavior, but also could be attributed to lifestyle preferences and the type of work the Veteran engaged in.  In September 2008, the Veteran submitted a notice of disagreement in which he contended that his inability to stay employed was not a lifestyle preference.  He also stated in his September 2010 treatment records that his PTSD has affected work, such as when loud noises startled him when he was working as an auto body mechanic.

Other PTSD symptoms appear to be worsening as well.  Private treatment records from The Centers indicate that the Veteran's cognitive symptoms related to PTSD may be worsening, as the examiner noted the Veteran as having "some fogginess of thinking, poor concentration, poor memory."  Private treatment records from The Centers also indicated in the Veteran's symptoms impacting judgment and insight are likely increasing in severity because the clinician in January 2011 rated the Veteran's judgment and insight as poor, whereas previously the Veteran's treatment records indicated that judgment and insight were average.  In addition to social and occupational impairment, PTSD ratings are also determined by looking at whether there is impairment of short and long-term memory and impairment of judgment and abstract thinking.  

In March 2010 the Veteran's clinician at The Centers noted he had "severe" PTSD.  In a September 2010 treatment record, the clinician noted that since the Veteran went to VA to get help three years prior his symptoms have worsened and noted that the increase in severity was probably due to re-exposure from group therapy.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted to determine the current severity of the Veteran's PTSD.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VAMC treatment records or private treatment records, specifically to include those from The Centers, from February 2011 through present, related to the Veteran's PTSD.  All efforts to obtain the additional evidence must be documented in the claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims files.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Then, after the foregoing development actions have been performed, the Veteran should be afforded a VA psychiatric examination to determine the current symptoms and severity of his service-connected PTSD.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  A multi-axis examination, with a GAF score, should be rendered.  The examiner must also provide an an assessment of the Veteran's functional limitations due to PTSD, as they may relate to his ability to function in a work setting and to perform work tasks.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

